Citation Nr: 0837680	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  96-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 RO rating decision.  

The veteran testified at a hearing at the RO in October 1996. 

The Board remanded the issue on appeal to the RO via the 
Appeals Management Center (AMC) in November 1997 and 
September 2000. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have performed active service 
that would equate with his engaging in combat with the enemy 
while in the Republic of Vietnam.  

3.  The veteran is not shown to have a diagnosis of PTSD that 
is based on a verified or potentially verifiable in-service 
stressor.  





CONCLUSION OF LAW

The veteran's PTSD is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2004, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the March 2007 Supplemental Statement of the Case (SSOC) on 
appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examination in March 1995 and 
December 2006.

The veteran was afforded a hearing before a DRO and he was 
advised of his right to a hearing before the Board, but he 
waived that right.  
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The Board notes that the veteran does have a current 
diagnosis of PTSD as evidenced by VA examinations in March 
1995 and December 2006 and National Center for PTSD in August 
1994 and January 2001.  All of the veteran's diagnoses state 
that the veteran's PTSD is due to military service. 

However, any diagnosis of PTSD must be supported by a 
verified stressor that happened during service.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in "combat with 
the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
following stressors were compiled after careful review of the 
veteran's statements, VA examinations, VA treatment notes, 
and National PTSD Center evaluations.  It was noted at his 
December 2006 VA examination that many of his stressors dealt 
with fear for his life or someone else's and experiencing 
helplessness and horror.  The veteran reported that he was 
stationed with H&MS -11 and MAG-11.

His primary stressor was in 1965 he left Pearl Harbor in a 
convoy of ships on the USS Sumnter County the had 3 weeks of 
rough seas and a week prior to this storm, a staff sergeant 
went over board and the ship did not turn back for him.  

His second stressor was in the Spring/Summer of 1965 when he 
was stationed in Atsug, Japan.  One day he walked into the 
airplane hanger and saw that his friend committed suicide by 
ejecting himself from a plane and was in the roof of the 
hanger with his body parts everywhere, legs twisted behind 
his head and his intestines strewn all about the hanger floor 
as blood dripped from the ceiling.  He stated that his friend 
committed suicide because his wife was being deported from 
Hawaii to the continental U.S. for running a brothel from his 
house.  The veteran stated that the day prior to the suicide 
he made jokes about it to his friend. 

The third reported stressor was when he stood in a local bar 
with another sergeant when an old civilian woman tugged on 
his arm; next he heard a loud explosion on the side of his 
face.  He then had a warm liquid that had a pleasant taste, 
splash into his face which he choked on.  He shortly realized 
that the other sergeant shot the woman at point blank range 
because he believed she had a bomb and the other civilians in 
the bar began to run around and scream.  The veteran began to 
wash frequently after the event because it felt as though he 
could not get all of the blood and taste thereof off of 
himself. 

His fourth stressor when he was returning from the latrine 
late one night when he was stopped by another marine who had 
his .357 magnum drawn and pointed directly at his chest.  The 
other man did not recognize the veteran and did not initially 
respond to his voice.  The veteran felt terrified and thought 
he was going to die.  

His fifth stressor was during a tour of duty in the Republic 
of Vietnam when incoming rockets exploded around him and he 
was knocked to the ground.  The friend that he ran with him 
was hit in the chest with shrapnel that severed his aorta and 
he died abruptly in the veteran's arms.  

He also reported that another stressor was when he attempted 
to salvage parts from a downed phantom jet with two other men 
he was wounded in the left leg by an M-60 machine gun in a 
friendly fire accident.  He was told that if he reported the 
incident he would be kicked out of the military.  

He stated that he lost rank and promotion opportunities 
because of an event where he switched equipment from one 
plane to another in order to secure safety of that plane.  He 
was then accused of stealing.  No formal complaints were 
filed against him but he reports that he was harassed. 

His last stressor occurred at Da Nang when he was on 
perimeter duty.  He stated that while on duty another marine 
stepped on a large mine and just "just blew away."  The 
veteran was 50 yards from the explosion and he hit the ground 
and watched "pink haze" of what was left of his friend just 
blow towards the ocean. 

The veteran is shown to have served on active duty in the 
Republic of Vietnam. The Board to this extent must emphasize 
that service in a combat zone, without more, is not 
sufficient to establish that a veteran engaged in combat with 
the enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

Initially, it is important to note that there is no objective 
evidence to show that the veteran was either wounded or 
preformed any duty that would equate to combat with the 
enemy.  The veteran also has not identified any specific 
event that was related to actual combat in the Republic of 
Vietnam.  

Thus, none of the  reported stressors for the purposes of 
this appeal can be verified on the basis of the veteran's 
assertions alone.  Rather, they must be independently 
corroborated by other competent evidence.  

The Board notes that the RO contacted the Department of the 
Navy, the Marine Corps Historical Center, the Center for Unit 
Records Research (CURR), and National Archives to verify the 
veteran's stressors.  However, in December 1996 the 
Department of the Navy stated that the diaries of H&MS-11 and 
MAG-211 showed that there were no reported wounded in 
actions, killed in action, or other injuries from May to June 
1965.  CURR stated that there was no documentation that 
anyone died on the USS Sumnter County in March 1965. 

The Board notes that the veteran has not submitted any other 
evidence-such as statements from former service comrades-to 
verify either in-service event.  Without such support and 
given the absence of independent corroboration of the service 
events identified by the veteran, the Board finds that a 
diagnosis of PTSD is not sustainable in this case.  

None of the veteran's claimed stressor events that are 
potentially verifiable could be verified based on unit 
records.  Moreover, the unit records could not verify the 
wounding or death of the any individuals, especially because 
the veteran did not specifically name any of the individuals 
in his stressor statements.  

While the veteran identified other incidents in service as 
having been productive of stress or anxiety, he was not able 
to provide specific information that would permit independent 
verification from official records that were prepared in 
connection with his period of service.  Other more personal 
events described in his statements, without more from the 
veteran himself, are not verifiable from the official 
records.  The Board also notes that there is no evidence of 
the veteran was injured during the military.  Without any 
"buddy statements" there is no way to verify the veteran's 
claimed stressors. 

On this record, the Board finds no verified or potentially 
verifiable stressor to support a current diagnosis of PTSD.  
Accordingly, as the preponderance of the evidence is against 
the claim, service connection for PTSD must be denied.  




ORDER

Service connection for PTSD is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


